Title: From George Washington to John Hancock, 12 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July 12th 1776

The design of this is to inform Congress, that at about half after three oClock this Evening Two of the Enemies Ships of War, one of Forty and the other of Twenty Guns with three

Tenders weighed Anchor in the bay opposite Staten Island and availing themselves of a brisk & favourable breeze with a flowing Tide run past our Batteries up the North river without receiving any certain damage that I could perceive notwithstanding a heavy and Incessant Canonade was kept up from our several Batteries here as well as from that at paulus Hook. they on their part returnd and continued the fire as they run by. I dispatched an Express to Brigadr Genl Mifflin at our Encampment towards the upper end of the Island, but have not heard whether they have got by or received any damage. The Account transmitted by this mornings post respecting the Arrival of one of the Fleet seems to be confirmed—Several Ships have come in to day, among them, one this Evening with a St Georges Flag at her Fore topmast head which we conclude to be Admiral Howe from the circumstance of the Flag, and the several and General Salutes that were paid. It is probable they will all arrive in a day or two and immediately begin their operations.
As It will be extremely necessary that the Flying Camp should be well provided with powder and Ball, and It may be impracticable to send supplies from hence on account of our hurry and engagements, besides the communication may be incertain. I must beg the attention of Congress to this matter, and request that they will forward with all possible expedition such a Quantity of Muskett powder and Lead If Balls of different sizes cannot be had, as will be sufficient for the Militia to compose that Camp. By an Express this minute arrived from Genl Mifflin the Ships have past his Works. I am in haste with sentimts of great regard Sir Yr Most Obedt Servt

Go: Washington

¼ past 8. P.M.
